Citation Nr: 0119137	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-33 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer claimed to 
be due to or the result of exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1953 to May 1955.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for skin 
cancer as a result of exposure to ionizing radiation.  The 
Board denied the claim in an August 1999 decision.  The 
appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In February 2001, the Court granted a Joint Motion for Remand 
and vacated the Board's decision of August 1999.  In the 
meantime, the appellant has submitted new evidence in support 
of his claim, and waived his right to RO consideration of 
this evidence.  See 38 C.F.R. § 1304(c) (2000).

The Board notes that a May 2001 statement from W.E.J., M.D., 
raises the possibility of claims for service connection for 
colon cancer and prostate cancer as a result of exposure to 
ionizing radiation.  These issues are referred to the RO for 
appropriate action.


REMAND

The appellant contends that his skin cancer stems from his 
exposure to ionizing radiation during Operation CASTLE at the 
Eniwetok Proving Ground, Marshall Islands during 1954.    

The appellant further argues that he wore film badges 
everyday and that his dose estimate fails to include all his 
individualized film badge readings while he was in service.  
He asserts that some of his film badge readings have been 
marked "PRIVACY ACT MATERIAL REMOVED."  He recalls that on 
one occasion, he was informed of being exposed to more than 
1.0 rem of ionizing radiation.  He also maintains that he was 
exposed to radiation during an instance when an alarm was 
sounded in the assembly building of shot NECTAR, and that at 
Site Tilda he also witnessed shots BRAVO, ROMEO, KOON, UNION 
and YANKEE being detonated.

The VA Chief Public Health and Environmental Hazards Officer 
has noted that the skin cancer the appellant has is usually 
attributed to ionizing radiation at high doses (e.g. several 
hundred rads) and that excess numbers of basal cell cancers 
have been reported in margins of irradiated areas which had 
received estimated doses of 9-12 rads.

Research by the Defense Nuclear Agency (DNA), the Department 
of the Army Radiation Dosimetry Center and the Department of 
Energy (DOE) concluded that the appellant was present during 
Operation CASTLE, and that he was exposed to an estimated 
dose of ionizing radiation ranging from 0.692 rem gamma to 
1.172 rem gamma.  An undated service personnel record 
reflects a total film badge reading of 200 millirems (mr) (1 
rem = 1000 mr) for SHOTS UNION, YANKEE AND NECTAR which was 
deactivated and replaced with a higher reconstructed dose of 
376 mr.  It was further indicated that in an ideal case, a 
complete film-badge record is available, but it cannot always 
be ascertained that the film-badge records accurately 
reflects  a person's total exposure throughout his 
participation in nuclear tests.    

Based on these reports and in light of the VA's duty to 
assist the appellant, it would be sensible to make additional 
attempts to locate all the appellant's actual film-badge 
records to determine the actual total dosage of exposure that 
he had, and/or to find out the reason(s) why the original 
film badges readings are not obtainable, if they are not 
located.  

It is further observed that the appellant's VA clinical 
records revealed a diagnosis of basal cell carcinoma of the 
right temporal and nasal areas during 1994.  Final diagnoses 
during a VA skin examination in 1995 included status post 
radiation therapy due to unknown type of skin cancer of the 
right palm.  The appellant has indicated that he also has 
squamous cell carcinoma of the right hand, but no firm 
diagnosis is of record.  Thus, the medical evidence seems to 
be unclear. 
 
In this regard, it should be noted that there has been a 
significant change in the law since the Board initially 
decided this case.  In November 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was signed into law.  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to notify and the duty to assist.  As the recent changes in 
the law enacted by the VCAA are clearly more favorable to the 
appellant, the RO must readjudicate the claims under the 
letter and spirit of the new law.  Moreover, because the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA with respect 
to the appellant's claim, it would be potentially prejudicial 
to him if the Board were to proceed to issue a decision at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the VCAA, a recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) held that all provisions of the VCAA are potentially 
applicable to claims pending, and that concerns of 
fundamental fairness and fair process demand further 
development and readjudication under the VCAA by the lower 
adjudicatory authority (the Board and RO).  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (Secretary's motion for en 
banc review denied, May 24, 2001).  Regarding its authority 
to review the Board's decision on appeal, the Court in 
Holliday stated that even assuming that it could divine in 
the first instance on the particular facts of a particular 
case that no amount of additional evidence could change an 
adverse outcome, it could not obviate in the first instance 
the requirement for the Secretary to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id.  The Board must therefore 
remand the appealed claim because it has not been developed 
at the RO-level under the VCAA provisions.  Id.

In light of the development matters addressed above and the 
impact of the VCAA, the RO should schedule the appellant for 
a medical examination(s) to address the nature and etiology 
of the disorders claimed as service connected based on a 
complete review of the evidence in the claims file.  In the 
Board's view, the appellate record does not contain 
sufficient medical evidence to decide the appellant's claims.  
38 U.S.C.A. § 5103A(d)(1) and (2) (as amended by the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)).

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO should contact the appellant 
and inform him that may submit any 
additional lay and/or medical evidence he 
may have pertaining to his exposure to 
radiation in service, and/or the 
treatment that he has received for his 
claimed skin cancers, including the 
claimed squamous cell carcinoma of the 
right hand.  The RO should assist the 
appellant in obtaining evidence, as it 
maybe appropriate.  If he identifies any 
medical treatment and provides specific 
dates, all VA records identified in this 
manner which are not already on file 
should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, if 
identified as such, after securing 
appropriate releases from the appellant, 
attempts to secure copies of the records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  If the private records are 
not obtained, the appellant should be 
informed and allowed the opportunity to 
obtain the records himself.  Regarding VA 
records, the RO should proceed with 
alternative search efforts for any VA 
medical records which may have been 
transferred to other VA medical 
facilities or retired to a federal 
records storage facility.  All records 
received in response to the request 
should be associated with the claims 
folder.  

2.  The RO should make another inquiry to 
the Defense Nuclear Agency (DNA) and 
request that another search and/or 
attempt be conducted in order to locate 
the appellant's individualized film badge 
readings during Operation CASTLE as well 
as any badges that he might have wore 
during the time he was at Site Tilda, 
including maintenance records from Shot 
Nectar, if available.  The RO should 
provide the DNA with copies of all 
records pertaining to the appellant's 
dose estimates, to include his redacted 
service personnel records.  If no 
additional records and/or the appellant's 
individualized actual film-badge records 
which would proved the actual total 
dosage of exposure that he had, are not 
available or cannot be located, DNA 
should be asked to provide a reasonable 
explanation why the appellant's original 
film badge readings are not obtainable.  
DNA should then reconcile the various 
dose estimates of record.  All reasonable 
alternative-source searches and/or 
follow-up referrals that may be indicated 
by this inquiry should be pursued.  All 
letters or reports received in response 
to this request should be associated with 
the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
maybe taking to obtain such records, if 
any.  For any VA or other Federal 
department or agency records, the RO 
should, in accord with the VCAA, 
§ 5103A(b)(3), continue its efforts to 
obtain the records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the sources would 
be futile.

4.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
compensation examination for the purpose 
of addressing the nature and etiology of 
the skin disorders for which service 
connection is being sought.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician(s) prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining physician(s) 
should determine whether the appellant 
currently has basal cell carcinoma and/or 
squamous cell carcinoma of the right 
hand, or any other type of skin cancer.  
The VA physician(s) must fully consider 
the appellant's service medical records 
and all post service medical evidence, 
with the purpose of reconciling any 
chronological and etiological questions 
that may exist.  Detailed reasons for any 
opinions reached should be provided.  The 
report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.

The appellant must be given adequate 
notice of the requested examination.  If 
he fails to report for the examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Subsequently, the RO should forward 
the complete claims folder to VA's Chief 
Public Health and Environmental Hazards 
Officer and request that the entire 
record pertaining to the appellant's 
exposure to radiation in service be again 
reviewed and that an opinion be provided 
as to whether it is at least as likely as 
not that any type of cancer diagnosed 
during the aforementioned examination 
(i.e., basal cell carcinoma and/or 
squamous cell carcinoma, if present.) 
resulted from the appellant's exposure to 
ionizing radiation in service.  The 
opinion should be associated with the 
appellant's claims file.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion reports to ensure 
full compliance with the directives of 
this REMAND. 

7.  Upon completion of the above, the RO 
should  ensure that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled in accord with the VCAA.  

8.  The RO should then readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of all 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Thereafter, if any benefits sought on appeal remain denied, 
the RO should provide the appellant and his representative 
with an adequate supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on his claim for benefits as ordered 
by this REMAND, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  The RO should then allow the 
appellant an appropriate period of time for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




